The bringing the suit was a lawful act and charge, and the escape is a tort. It is not reasonable that, having once a cause of action, he should delay his suit for seven years in order to see whether the defendant would retake the prisoner; and that he should pay costs on the retaking, being barred of his action. Yet certain things happening pending the suit shall be pleaded in bar; as in Worth and Wig's case, 4 Rep., 45, 47. Conviction, pending the appeal, pleaded in bar of it. 3 Rep., 90, Purslow's case. Pending the formedon, proclamation passes; it is a bar.
The opinion of the court upon this point was with the plaintiff.
2. The plaintiff pleads the retaking before the exhibition of the bill,viz., 8 May, 10 Jac., which in truth was after the bill. Therefore theviz., shall be void.